Title: From Benjamin Walker to William Jackson, 4 January 1783
From: Walker, Benjamin
To: Jackson, William


                        
                            Sir
                            Head Quarters Jan. 4 1783
                            
                        
                        Captain Segond formerly of Pulawski’s Legion complains of being unjustly arranged by Colo. Armand—as a
                            reference to Colonel Armand he informs the Commr in Chief that he understood that Captain Segond resigned last winter
                            & reced a gratification from Congress for his Services previous to his going to France.
                        The General wishes to be informed if this is true or if Capt. Segond did not go out on the Resolve of
                            December—I am Sir
                        
                            B.W.
                        
                    